 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE
 9
     UNITED STATES OF AMERICA,
10                                                 No. CR14-172RAJ
                          Plaintiff,
11
            v.                                     ORDER
12
     ASHBY JASON KALELL,
13
                          Defendant.
14

15       THIS MATTER comes before the court on Defendant’s Motion For Early
16   Termination of Supervised Release (Dkt. # 35). The court has reviewed Defendant’s
17   motion, the Government’s opposition, the files and pleadings herein, and being fully
18   advised,
19       IT IS ORDERED that Defendant’s Motion for Early Termination of Supervised

20   Release (Dkt. # 35) is DENIED.

21
         DATED this 8th day of June, 2021.
22

23

24
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
25

26


      ORDER - 1
